         

Exhibit 10.7
SIXTH AMENDMENT TO LOAN AGREEMENT
Dated: June 16, 2009

     
BORROWER:
  LENDER:
 
   
FIRST FINANCIAL BANKSHARES, INC.
  THE FROST NATIONAL BANK
P. O. Box 701
  P. O. Box 1600
Abilene, Texas 79604
  San Antonio, Texas 78296

     This Sixth Amendment to Loan Agreement (“Amendment”) is entered into as of
the above date by and between Borrower and Lender and modifies that certain Loan
Agreement dated as of December 31, 2004 by and between Borrower and Lender,
relating to a Loan in the original amount of $50,000,000.00 (“Loan Agreement”).
The Loan Agreement was initially amended by First Amendment to Loan Agreement
dated December 31, 2005, by Second Amendment to Loan Agreement dated
December 31, 2006, by Third Amendment to Loan Agreement dated December 31, 2007,
by Fourth Amendment to Loan Agreement dated July 24, 2008 and was subsequently
amended by Fifth Amendment to Loan Agreement dated December 31, 2008. The
Borrower and Lender hereby agree to amend the Loan Agreement as follows:

  1.   Sections 5.02, 5.03 and 5.08 set forth on page 12 and 13 of the Loan
Agreement are hereby amended to add the FDIC special assessment levied against
assets during fiscal year 2009 to Net Income for the sole purpose of calculating
the Return on Equity, Return on Assets, and Dividends covenants, respectively,
for fiscal year 2009 only.     2.   All liens and security interests securing
the Loan are expressly renewed and carried forward to secure the Loan as amended
pursuant to this Amendment.     3.   Unless otherwise defined herein, terms
defined in the Loan Agreement and used herein shall have the respective meanings
set forth in the Loan Agreement.     4.   All of the terms, provisions,
covenants, warranties and agreements contained in the Loan Agreement shall
remain in full force and effect as therein written, except as amended hereby.
The Loan Agreement, as amended, is hereby ratified and confirmed in all
respects.

     The parties hereto have caused this Sixth Amendment to Loan Agreement to be
duly executed as of the date set forth above.
NOTICE TO OBLIGOR
(Required by State Law)

 



--------------------------------------------------------------------------------



 



     For the purpose of this Notice, the term “WRITTEN AGREEMENT” shall include
the document set forth above, together with each and every other document
relating to and/or securing the same loan transaction, regardless of the date of
execution.
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

                BORROWER:   LENDER:
 
            FIRST FINANCIAL BANKSHARES, INC.   THE FROST NATIONAL BANK
 
           
By:
  /s/ F. Scott Dueser   By:   /s/ Jerry Crutsinger
 
           
 
  F. SCOTT DUESER, President, CEO &       JERRY CRUTSINGER,
 
  Chairman of the Board       Senior Vice President

          GUARANTOR:

FIRST FINANCIAL BANKSHARES OF DELAWARE, INC.
      By:   /s/ Gary L. Webb         Name:   Gary L. Webb        Title:  
President       

 